*276Decided July 16, 1912.
On Petition for Rehearing.
[124 Pac. 657.]
Mr. Justice Moore
delivered the opinion of the court.
In a petition for. a rehearing it is insisted that the evidence received at the trial of this case was insufficient to establish the relation of principal and agent as existing between the defendant and Charles Runyon at the time it is alleged in the indictment that intoxicating liquor was unlawfully sold. The testimony narrated in the opinion and the attending incidents adverted to therein constitute some evidence on this branch of the case. Whether or not such evidence outweighed the very strong counter-showing made by the defendant was for the jury to determine, and, they having the matter adversely to his contention, the conclusion thus reached is controlling.
From a statement in the opinion, to the effect that Michellod did not, as a witness, deny that he had knowledge that his name had been subscribed by Staats to the application for a soft drink license and to the undertaking therefor, we do not wish to be understood as intimating that such disavowal was essential, or that any failure in this respect could have been considered by the jury in a criminal action, but rather that a stronger case might possibly have been made in the defendant’s favor by doing so. But, however this may be, since there was some evidence received from which the jury might have determined that the relation of principal and agent existed, it follows that the petition should be denied; and it is so ordered.
Affirmed: Rehearing Denied.